EXHIBIT 10.6 AGREEMENT FOR PROFESSTIONAL SERVICES by and between TRUSSNET USA, INC. (a Nevada corporation) and TRUSSNET USA, INC. (a Delaware Corporation) 1 Agreement for Professional Services This Agreement for Professional Services ("Agreement") is entered into as of April 10, 2008 ("Effective Date") by and between Trussnet USA, Inc., a Nevada corporation (“TNN”),andTrussnet USA, Inc., a Delaware corporation (“TND”).TNN and TND are hereinafter referred to individually as a "Party" and collectively as "Parties." RECITALS A. TND and its affiliated companies worldwide are in the business of designing, developing, operating, and providing managerial services for the construction of wireless telecommunications facilities globally and maintaining the same; B. TNN is in the process of acquiring, designing, developing operating and maintaining wireless telecommunications facilities in South America, Europe, Russia and the People’s Republic of China (“PRC”); C. CECT-Chinacomm Communications Co. Ltd. (“Chinacomm”) is a telecommunications operator which holds licenses for the use of 3.5GHz spectrum to deploy, maintain and operate a wireless telecommunications broadband network in 29 cities throughout the PRC; D. TNN has agreed to provide financial and professional assistance to Chinacomm for building, deploying and operating Chinacomm’s 3.5GHz wireless telecommunications broadband network in the 29 cities throughout the PRC; and E. TND has agreed to provide professional services to TNN to fulfill its contractual obligations to Chinacomm for building, deploying and operating Chinacomm’s 3.5GHz wireless telecommunications broadband network in the 29 cities throughout the PRC in accordance with the terms and conditions of this Agreement. 2 AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound, the Parties agree as follows: 1.
